 Case 1:20-cv-01606-RMB-JS Document 2 Filed 07/23/20 Page 1 of 8 PageID: 14



NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

DONTE JACOBE VALENTINE,               :
                                      :      CIV. NO. 20-1606 (RMB-JS)
                    Plaintiff         :
                                      :
        v.                            :           OPINION
                                      :
WARDEN DAVID KELSEY,                  :
et al.,                               :
                                      :
                    Defendants        :

BUMB, DISTRICT JUDGE

        Plaintiff    Donte   Jacobe       Valentine,   a   pretrial   detainee

incarcerated in the Atlantic County Justice Facility in Mays

Landing, New Jersey, filed this civil rights action on January 31,

2020. (Compl., Dkt. No. 1.) Plaintiff submitted an application to

proceed in forma pauperis (“IFP”) under 28 U.S.C. § 1915. (IFP

App., Dkt. No. 1-2.) 28 U.S.C. § 1915(a) provides, in relevant

part,

             (a)(1) Subject to subsection (b), any court of
             the   United    States   may   authorize   the
             commencement   …   of  any   suit   …  without
             prepayment of fees … by a person who submits
             an affidavit that includes a statement of all
             assets such prisoner possesses that the person
             is unable to pay such fees …. Such affidavit
             shall state the nature of the action, defense
             or appeal and affiant's belief that the person
             is entitled to redress.

             (2) A prisoner seeking to bring a civil action
             … without prepayment of fees … in addition to
             filing the affidavit filed under paragraph
    Case 1:20-cv-01606-RMB-JS Document 2 Filed 07/23/20 Page 2 of 8 PageID: 15



               (1), shall submit a certified copy of the
               trust fund account statement (or institutional
               equivalent) for the prisoner for the 6-month
               period immediately preceding the filing of the
               complaint or notice of appeal, obtained from
               the appropriate official of each prison at
               which the prisoner is or was confined.

Plaintiff      did     not   submit   a    certified       prisoner   trust     account

statement, as required by statute.

        The    Court    will   administratively           terminate   this     action. 1

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $400.00 for the filing and

administrative fees. Plaintiff should be aware that, even if

granted       IFP   status,    he   must    pay     the    $350.00    filing    fee   in

installments, if available in his prison trust account, regardless

of whether the complaint is dismissed, see U.S.C. § 1915(b)(1).




1 U.S.D.C.      District       of   New    Jersey    Local    Civil    Rule     54.3(a)
provides:

               Except as otherwise directed by the Court, the
               Clerk shall not be required to enter any suit,
               file any paper, issue any process or render
               any other service for which a fee is
               prescribed by statute or by the Judicial
               Conference of the United States, nor shall the
               Marshal be required to serve the same or
               perform any service, unless the fee therefor
               is paid in advance. The Clerk shall receive
               any such papers in accordance with L.Civ.R.
               5.1(f).


                                            2
    Case 1:20-cv-01606-RMB-JS Document 2 Filed 07/23/20 Page 3 of 8 PageID: 16



For the reasons discussed below, the Court would dismiss the

complaint without prejudice upon screening.

I.      Sua Sponte Dismissal

        When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) and 42 U.S.C. § 1997e(c) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. 2

        Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however     inartfully    pleaded,    must   be   held   to   ‘less   stringent

standards      than    formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
 Case 1:20-cv-01606-RMB-JS Document 2 Filed 07/23/20 Page 4 of 8 PageID: 17



is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint



                                     4
 Case 1:20-cv-01606-RMB-JS Document 2 Filed 07/23/20 Page 5 of 8 PageID: 18



     Plaintiff, a pretrial detainee, asserts jurisdiction under 42

U.S.C. § 1983 for alleged violations of his Constitutional rights.

(Compl., ¶4, Dkt. No. 1.) The Court accepts the factual allegations

in the complaint as true for purposes of screening the complaint.

While confined in the Atlantic County Justice Facility, Plaintiff

alleges Warden David Kelsey has deprived him of nutritious food by

purchasing the meals from the company Aramark, which uses the

lowest grade of processed food that contains high quantities of

sugar and sodium. (Compl., ¶4, Dkt. No. 1.) Plaintiff alleges that

“specific ingredients,” which he does not identify, have caused an

imbalance in his blood pressure and abnormal liver functioning.

(Id.) Plaintiff seeks injunctive relief and money damages. (Id.,

¶5.) The defendants are Warden Kelsey, Aramark and Atlantic County

Freeholders.

     B.    Section 1983 Claims

     Plaintiff asserts jurisdiction under 42 U.S.C. § 1983, which

provides, in relevant part:

           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for
           redress....
                                     5
 Case 1:20-cv-01606-RMB-JS Document 2 Filed 07/23/20 Page 6 of 8 PageID: 19




To state a claim for relief under § 1983, a plaintiff must allege

the violation of a right secured by the Constitution or laws of

the United States, and that the constitutional deprivation was

caused by a person acting under color of state law. West v. Atkins,

487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560, 563 (3d

Cir. 2011).

       The Fourteenth Amendment’s Due Process Clause governs the

conditions of confinement for pretrial detainees. Bell v. Wolfish,

441 U.S. 520, 535 (1979); Hubbard v. Taylor, 399 F.3d 150, 166 (3d

Cir. 2005). The Constitution requires that inmates be provided

with basic human needs, including a diet that provides “adequate

nutrition.” Duran v. Merline, 923 F. Supp. 2d 702, 719-20 (D.N.J.

2013). A prison diet has been found to violate the Constitution

where it poses an “immediate danger to the health and wellbeing of

the inmates who consume it[.]” Alpheaus v. Camden Cty. Corr.

Facility, No. 17-0180 (JBS-AMD), 2017 WL 2363001, at *10 (D.N.J.

May 31, 2017) (quoting Duran, 923 F. Supp. 2d at 720).

       “[T]he   objective    component”      of   a   Fourteenth   Amendment

conditions of confinement claim, “requires an inquiry into whether

“the    deprivation    [was]       sufficiently   serious.”    Stevenson   v.

Carroll, 495 F.3d 62, 68 (3d Cir. 2007) “Objectively, ‘[w]hether

the    deprivation    of    food     falls   below    this   [constitutional]


                                        6
 Case 1:20-cv-01606-RMB-JS Document 2 Filed 07/23/20 Page 7 of 8 PageID: 20



threshold depends on the amount and duration of the deprivation.’”

Duran, 932 F. Supp. 2d at 720 (quoting Berry v. Brady, 192 F.3d

504, 507 (5th Cir. 1999)). Furthermore, prison officials may not

be    held   liable    for     violating    an       inmate’s    right      to    adequate

nutrition unless the inmate shows that the officials acted with a

sufficiently culpable state of mind. Stevenson, 495 F.3d at 68

(quoting      Wilson      v.    Seiter,        501     U.S.     294,     298       (1991))

(“Unconstitutional punishment typically includes both objective

and    subjective      components.”)        The       subjective       element          of    a

Fourteenth     Amendment       conditions       of     confinement     claim       may        be

inferred when       the   condition    “is       not    rationally       related        to     a

legitimate      non-punitive        government          purpose,       or        when        the

restriction is excessive in light of that purpose.” Stevenson, 495

F.3d at 68 (quoting Rapier v. Harris, 172 F.3d 999, 1005 (7th Cir.

1999)).

       Plaintiff has not alleged the duration of time that he has

been subjected to nutritionally lacking food nor does he allege

that    he    has     medically     prescribed         dietary     requirements              or

restrictions that were not met. Most importantly, Plaintiff has

not alleged sufficient facts for the Court to conclude that the

poor quality of the food he was served is excessive in light of

the legitimate governmental purpose of providing food for pretrial

detainees in county jails.
                                           7
 Case 1:20-cv-01606-RMB-JS Document 2 Filed 07/23/20 Page 8 of 8 PageID: 21



     Plaintiff’s    claims    for   relief   against    Aramark      and   the

Atlantic   County    Freeholders     are   also    deficient.   Under      the

Fourteenth Amendment, Plaintiff must allege facts showing that

Aramark and the Atlantic County Freeholders had a custom or policy

of serving nutritiously deficient food either for the purpose of

punishment or in a manner that was not rationally related or was

excessive to the legitimate governmental purpose of providing food

for detainees in a county jail. Bell, 441 U.S. at 535; Natale v.

Camden County Correctional Facility, 318 F.3d 575, 583 (2003) (for

government contractor to be liable, it must have had a custom or

policy that caused the constitutional violation); Mora v. Camden

Cnty., Civ. No. 09–4183 (JBS), 2010 WL 2560680, *8 (D.N.J. June

21, 2010) (applying Bell to claim of inadequate nutrition); Duran,

923 F. Supp. 2d at 719 (same). For these reasons, the Court would

dismiss the complaint without prejudice upon conclusive screening.

III. CONCLUSION

     The   Court    will   administratively       terminate   this    action,

subject to reopening. An appropriate Order follows.



DATE:   July 23, 2020
                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                      8
